significant index no department of the treasury internal_revenue_service washington d c aug tax_exempt_and_government_entities_division ep’ rh az re dear _ company this letter constitutes notice that pursuant to your authorized representative’s request of date your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june 20_ has been withdrawn and the case has been closed by this office and a waiver of the percent tax under sec_4971 of the internal_revenue_code code has been granted for the plan for the plan_year ending date on the condition that the plan is terminated by the pension_benefit_guaranty_corporation pbgc’ if the termination of the plan is not approved the company may request that its request for a waiver of the minimum_funding_standard for the plan for the plan_year ending june be re-opened for consideration the conditional waiver of the percent tax has been granted in accordance with section b of the employee retirement income security act the amount for which the conditional waiver has been granted is equal to percent of the accumulated_funding_deficiency in the funding_standard_account as of june the end of the plan_year for which the waiver has been granted to the extent such funding deficiency has not been corrected in telephone conversations with the company the internal_revenue_service was informed that the company would be pursuing a distress termination of the plan with the pbgc this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours wml david m ziegler manager employee_plans actuarial group
